Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2019

                                      No. 04-19-00352-CR

                                EX PARTE Otis T. MCKANE,

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR1505
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        On July 12, 2019, this Court issued an order setting briefing deadlines in this appeal from
an order denying relief in a habeas corpus and bail proceeding. Appellant’s brief is due August 1,
2019. Also, on July 12, 2019, appellant filed a motion for extension of time to file appellant’s
brief, requesting an extension to July 25, 2019. As appellant’s brief is not due until August 1,
2019, we deny the motion as moot.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court